972 F.2d 1253
UNITED STATES of America, Plaintiff-Appellee,v.George RODGERS, Defendant-Appellant.
No. 90-7140.
United States Court of Appeals,Eleventh Circuit.
Sept. 22, 1992.

T. Jefferson Deen, III, Clark, Deen & Copeland, P.C., Mobile, Ala., for defendant-appellant.
Charles A. Kandt, Richard H. Loftin, Asst. U.S. Attys., George A. Martin, Mobile, Ala., for plaintiff-appellee.
Prior report:  11 Cir., 951 F.2d 1220.
Appeal from the United States District Court for the Southern District of Alabama, William Brevard Hand.
ON PETITION FOR REHEARING
Before KRAVITCH and EDMONDSON, Circuit Judges, and GODBOLD, Senior Circuit Judge.
PER CURIAM:


1
The last paragraph of part A of our 28 January 1992 opinion is hereby withdrawn in its entirety.   In its place we make this statement:


2
We see no reason to differ from the conclusion reached in other circuits on this question.   The district court erred in assessing the three level increase.


3
The judgment of the Court and the remainder of the opinion are unchanged.